UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7377



KITTRELL BERNARD DECATOR; CRAIG LAMONT SCOTT,

                                          Plaintiffs - Appellants,

          versus


UNKNOWN WARDEN, of Towson County; UNKNOWN
WARDEN, of Baltimore City Detention Center;
UNKNOWN CORR OFFICER, of Towson County;
UNKNOWN CORR OFFICER, of Baltimore City
Detention Center, all in their individual
capacities,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
02-2582-S)


Submitted:   February 6, 2003          Decided:     February 27, 2003


Before WILKINS, Chief Judge, TRAXLER, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kittrell Bernard Decator, Craig Lamont Scott, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kittrell Bernard Decator and Craig Lamont Scott appeal the

district   court’s   order   denying   their   “Motion   to   Vacate   Void

Decision” pursuant to 28 U.S.C. § 60(b)(4), which the district

court construed as a Fed. R. Civ. P. 60(b)(4) motion.             We have

reviewed the record and find no reversible error.        Accordingly, we

affirm on the reasoning of the district court.           See Decator v.

Unknown Warden, No. CA-02-2582-S (D. Md. Sept. 4, 2002). We further

deny Appellants’ motion to review transmitted record.         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 AFFIRMED




                                   2